UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-134701 Network Communications, Inc. (Exact name of registrant as specified in its charter) 2305 Newpoint Parkway, Lawrenceville, GA30043 Telephone Number:(770) 962-7220 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 10¾% Senior Notes due December 1, 2013 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g 4(a)(1) [X] Rule 12g 4(a)(2) [] Rule 12h 3(b)(1)(i) [X] Rule 12h 3(b)(1)(ii) [] Rule 15d 6 [] Approximate number of holders of record as of the certification or notice date:27 holders Pursuant to the requirements of the Securities Exchange Act of 1934, Network Communications, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:November 15, 2010 By: /S/ Gerard P. Parker Senior Vice President and Chief Financial Officer
